Citation Nr: 1757419	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1959 and from
December 1959 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims resides with the Detroit VARO.  In February 2013, the Board remanded the case for further development.  

The Veteran died in February 2013.  The Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in September 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

Prior to his death, the Veteran submitted various lay statements.  He claimed that he had a respiratory disability as a result of his service aboard several Navy ships.  Specifically, he contends that he was exposed to asbestos while assisting in fixing pipes during one of his deployments.  

The Veteran's service personnel records document service aboard various Navy ships during his many years of service.  

The Veteran also claimed service connection for non-Hodgkin's lymphoma.  However, the appellant's representative indicated that there is some question as to the specific cancer diagnosed prior to the Veteran's death.  

In this case, no etiological opinions have been obtained.  In order to properly assess the claims on appeal, such opinions should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to a clinician with expertise treating respiratory disabilities.  The clinician should review the claims file prior to rendering any opinions.  Following a review of the claims file, including all relevant treatment reports and lay statements of record, the clinician should indicate all respiratory diagnoses.  Thereafter, the examiner should provide an opinion as to whether any diagnosed respiratory disability was caused or aggravated by the Veteran's active service, including service aboard various Navy ships.  In providing this opinion, the examiner should address the Veteran's assertions that he was exposed to asbestos while fixing pipes aboard a Navy ship.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Submit the Veteran's claims file to a clinician with expertise treating lymphoma.  The clinician should review the claims file prior to rendering any opinions.  Following a review of the claims file, including all relevant treatment reports and lay statements of record, the clinician should provide a clarification as to the Veteran's diagnosis prior to his death.  The clinician is advised that the Veteran submitted a claim of entitlement to service connection for non-Hodgkin's lymphoma but the appellant's representative indicated that there is some confusion as to the Veteran's diagnosis.  A private clinician noted that the Veteran was diagnosed with "lymphoma" prior to his death.  As such, the examiner should indicate the actual cancer diagnosis prior to the Veteran's death.  Thereafter, the examiner should provide an opinion as to whether any diagnosed cancer was caused or aggravated by the Veteran's active service, including service aboard various Navy ships.  In providing this opinion, the examiner should address the Veteran's assertions that he was exposed to asbestos while fixing pipes aboard a Navy ship.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




